Name: Commission Implementing Regulation (EU) 2018/606 of 19 April 2018 conferring protection under Article 99 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council on the name Ã¢ DonsÃ¢ (PDO)
 Type: Implementing Regulation
 Subject Matter: marketing;  regions of EU Member States;  beverages and sugar;  Europe;  consumption
 Date Published: nan

 20.4.2018 EN Official Journal of the European Union L 101/37 COMMISSION IMPLEMENTING REGULATION (EU) 2018/606 of 19 April 2018 conferring protection under Article 99 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council on the name Dons (PDO) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 99 thereof, Whereas: (1) In accordance with Article 97(2) and (3) of Regulation (EU) No 1308/2013, the Commission has examined the application to register the name Dons as a Protected Designation of Origin (PDO) sent by Denmark, and has published it in the Official Journal of the European Union (2). (2) Objections were received by email from the Italian Ministry of Agriculture, Confederazione Nazionale dei Consorzi Volontari per la Tutela delle Denominazioni dei Vini Italiani (FEDERDOC) and L'Alleanza delle Cooperative Italiane-Agroalimentare in line with Articles 98 of Regulation (EU) No 1308/2013 and 14 of Commission Regulation (EC) No 607/2009 (3), on 4 February 2016, 5 February 2016 and 8 February 2016 respectively. The Commission deemed all three objections admissible according to Article 15 of Regulation (EC) No 607/2009. (3) By letter dated 24 May 2016, the Commission forwarded these objections to the Danish authorities and invited them to file their related observations within two months, in line with Article 16(1) of Regulation (EC) No 607/2009. Denmark sent its observations within the required deadline, on 4 July 2016. (4) As provided for in Article 16(1) of Regulation (EC) No 607/2009, the Commission communicated the observations from the Danish authorities by letters of 12 January 2017 to the three objectors, and they were given two months for possible comments. In reply, the Commission received another communication from the Italian Ministry of Agriculture on 10 March 2017, reiterating its opposition. (5) In accordance with Article 16(3) of Regulation (EC) No 607/2009, the Commission should take a decision on the basis of the evidence available to it. (6) All three objectors claim that certain vine varieties used for the production of Dons, namely Cabernet Cortis, Orion, Regent, Rondo and Solaris, which they consider to be hybrids obtained from cross-breeding of the species Vitis vinifera with other species of the genus Vitis, should not be used for the production of a Protected Designation of Origin according to Article 93(1)(a)(iv) of Regulation (EU) No 1308/2013. They also claim that in no case a variety obtained from an interspecies cross could be considered as belonging to the species Vitis vinifera. According to the Italian Ministry of Agriculture and FEDERDOC, in any country of the European Union, the examination of the genome makes it possible to determine whether a variety belongs to the species Vitis vinifera or a cross with another species of the genus Vitis. (7) The Italian Ministry of Agriculture additionally claims that the reference to human factors is insufficient, as is the causal link between natural and human factors, and information on the quality and characteristics of the product attributable to the geographical environment. Moreover, this objector claims that the assertion that the acidity profile of the product is attributable to the selection of relatively hardy varieties is devoid of any technical and scientific basis, taking into account that the selection of varieties is a long-term process which cannot refer to interspecies hybrid varieties. (8) Lastly, the Italian Ministry of Agriculture considers that it is superfluous to state the requirements about the labelling of grape varieties and the vintage year, as such requirements are laid down in Articles 61 and 62 of Regulation (EC) No 607/2009. (9) The Commission has assessed the arguments and evidence provided by the objectors and the applicant, and concluded that the name Dons should be registered as Protected Designation of Origin for the following reasons. (10) As regards the allegations that the product is not obtained from vine varieties belonging to Vitis vinifera, several elements have to be taken into account. Firstly, there is no harmonised classification of a vine variety belonging to Vitis vinifera at EU level. In addition, there is no reference list or scientific document available from any official competent body, such as the International Organisation of Vine and Wine (OIV), which currently would allow to undisputedly categorize Vitis vinifera species or a cross between the Vitis vinifera species and other species of the genus Vitis, or to distinguish between them. Against this background, the issue of scientific definition should primarily be addressed in the preliminary national assessment conducted by the Member States in accordance with Article 96 of Regulation (EU) No 1308/2013. Denmark relies on the German classification where all five wine grape varieties in question are classified as belonging to Vitis vinifera. Secondly, pursuant to Article 16(3) of Regulation (EC) No 607/2009 regarding the Scrutiny of an objection, the Commission shall take any decision to reject or register the designation of origin on the basis of the evidence available to it. In the case at hand the objectors did not provide any solid scientific evidence or data proving that the product is not obtained from vine varieties belonging to Vitis vinifera. Lastly, the Commission notes that several other Member States use the wine grape varieties in question in the production of their wines with Protected Designation of Origin. (11) For the above reasons, it is not possible to conclude that the product referred to by the name Dons is obtained from vine varieties not belonging to Vitis vinifera. The objections made on that ground therefore have to be rejected. (12) As regards the alleged missing information on the link, the Commission observes that a description of the relevant natural factors present in the geographical environment has been provided, as well as their link to the specific quality and characteristics of the product, expressed notably in a higher lactic acidity of the product distinguishing it from classical sparkling wines. It is, therefore, to conclude that the necessary elements of the link have been included in line with Article 7 of Regulation (EC) No 607/2009. As for the human factors, the acidity profile of the product is deemed attributable to the selection of relatively hardy varieties in line with Article 93(1)(a)(i) of Regulation (EU) No 1308/2013. (13) As regards the allegations that it is superfluous to state the requirements which are prescribed by the Regulation, since parts of the requirements go beyond the Union law, their inclusion seems appropriate for the reasons of clarity and correct understanding of the requirements by potentially eligible producers. (14) In the light of the above and in accordance with Article 99 of Regulation (EU) No 1308/2013, the Commission considers that the application meets the conditions laid down in that Regulation and that the name Dons should be protected and entered in the register referred to in Article 104 of that Regulation. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The name Dons (PDO) is hereby protected. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ C 407, 8.12.2015, p. 4. (3) Commission Regulation (EC) No 607/2009 of 14 July 2009 laying down certain detailed rules for the implementation of Council Regulation (EC) No 479/2008 as regards protected designations of origin and geographical indications, traditional terms, labelling and presentation of certain wine sector products (OJ L 193, 24.7.2009, p. 60).